Citation Nr: 1537918	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to service-connected thoracolumbar spine degenerative joint and disc disease.

2.  Entitlement to service connection for a left knee disorder, to include as due to a right knee disorder and/or a service-connected thoracolumbar spine degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The appellant had active duty for training service from December 1978 to April 1979.  She had subsequent service in the National Guard from April 1979 to July 1984 and September 2003 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is with the RO in Roanoke, Virginia.

During her substantive appeal, the appellant requested a Board hearing in Washington, D.C.  However, in April 2012, the appellant cancelled this hearing request, in writing.  She requested, however, that it should proceed with her representative presenting argument.  A hearing will not normally be scheduled solely for the purpose of receiving argument by a representative.  Such argument should be submitted in the form of a written brief.  38 C.F.R. § 20.700 (2015).  Such requests may be approved by the Board member assigned to conduct a hearing and granted if good cause has been shown.  38 C.F.R. § 20.700.  Here, the Board member marked the hearing as cancelled.  Thus, the Board infers that good cause was not shown, and accordingly, will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e) (2015).

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in such file reveals that there are additional VA medical records dated January 2014 to October 2014 and December 2014 to April 2015 in the appellant's VBMS file.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case for additional development.  First, in April 2012, the appellant submitted a letter to VA stating that she had new VA medical records she wished VA to consider.  However, the Board notes that the claims file only contains VA medical records dated July 2009 to December 2009 and January 2014 to April 2015.  As such, it appears that the claims file may be missing relevant VA medical records.  Any outstanding VA medical records should be obtained and associated with the claims file and the AOJ should then review all VA medical records in evidence to include any VA medical records associated with the claims file after the December 2011 Supplemental Statement of the Case was issued.

Second, the Board notes that the appellant has also reported receiving treatment from Valley Orthopedic and at DeWitt Healthcare Network.  The appellant's claims file shows that additional records for the appellant may also be located with Medical Command.  These records should be attempted to be obtained and associated with the claims file.
 
Third, an additional VA examination for the appellant's left and right knee disorder claims is required.  Although the appellant was afforded such an examination in July 2011, that examiner did not provide an opinion as to whether the appellant's knee disorder claims might be related to her service-connected thoracolumbar spine degenerative joint and disc disease.  The appellant contends that her right knee disorder caused her to lose her balance and injure her left knee.  Medical evidence of record shows that the appellant's service-connected back disorder may include radicular pain and numbness in the right lower extremity.  As such, the appellant should be afforded an examination for an opinion as to secondary service-connection.    


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include those records from January 2006 to June 2009, January 2010 to January 2014, and from April 2015 to present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his or her representative.  

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant for her service in the National Guard, to include any medical records at Medical Command.  Additionally, contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Records concerning service merely denoting the amount of retirement points she obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

3.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include medical records from Valley Orthopedic and DeWitt Healthcare Network.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

4.  After the above development has been completed and all records associated with the claims file, the appellant must be afforded a VA examination to determine the etiology of any right knee and/or left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not each diagnosed right knee disorder is:  1) causally or etiologically related to any period of active duty; 2) causally or etiologically related to any period of ACDUTRA; 3) due to an injury incurred during a period of INACDUTRA; 4) caused by the thoracolumbar spine degenerative joint and disc disease; or 5) aggravated by the thoracolumbar spine degenerative joint and disc disease.  

The examiner must opine as to whether it is at least as likely as not each diagnosed left knee disorder is:  1) causally or etiologically related to any period of active duty; 2) causally or etiologically related to any period of ACDUTRA; 3) due to an injury incurred during a period of INACDUTRA; 4) caused by the thoracolumbar spine degenerative joint and disc disease; or 5) aggravated by the thoracolumbar spine degenerative joint and disc disease.  

It should be noted that a September 2009 MRI of the right knee diagnosed an abnormality, with an impression of full thickness cartilage loss in the trochlea on the lateral side with underlying subarticular edema.  It should also be noted that the appellant's medical records document a low back disorder with radiation to the right, lower extremity.

5.  Notify the appellant that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




